Citation Nr: 1535461	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-02 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased evaluation for major depression, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to March 1984, August 1984 to September 1984 and February 1985 to February 2002.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a June 2015 hearing, the Veteran testified that the most recent VA examination for her service-connected major depression, conducted in September 2013, was inadequate.  She testified that the contract examiner who conducted the examination for VA was unresponsive to the questions posed to him.  He also offered a diagnosis that was unsupported by the Veteran's regular therapy notes and had not been provided by the Veteran's regular behavioral health professional.  

Accordingly, the Board finds that additional development is required.  See 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Veteran also testified that she received her treatment at VA Healthcare Montana.  In this regard, VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records from VA Healthcare Montana.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected major depression.  

The examination should be conducted by an examiner other than the one who conducted the Veteran's September 2013 VA examination.  

Copies of all relevant records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the major depression.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible. 

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




